           Case 1:17-vv-01987-UNJ Document 34 Filed 02/06/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1987V
                                   Filed: December 19, 2018
                                        UNPUBLISHED


    FAITH HOELZEL,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Vasovagal
    HUMAN SERVICES,                                          Syncope

                       Respondent.


Jerome Albert Hierseman, End Hierseman and Crain LLC, Milwaukee, WI, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On December 20, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that that she suffered a syncopal episode upon
receiving an influenza vaccine on December 23, 2014, which resulted in “injuries,
including concussion, dental fractures, and permanent facial scarring.” Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On October 30, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her alleged injury. On December 17, 2018, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01987-UNJ Document 34 Filed 02/06/19 Page 2 of 5



awarded $101,671.56, which includes $100,000.00 for actual and projected pain and
suffering. Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $101,671.56 in the form of a check payable to
petitioner, Faith Hoelzel. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
         Case 1:17-vv-01987-UNJ Document 34 Filed 02/06/19 Page 3 of 5



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                   )
 FAITH HOELZEL,                                    )
                                                   )
                Petitioner,                        )
                                                   )    No. 17-1987V
 v.                                                )    Chief Special Master Dorsey
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                Respondent.                        )
                                                   )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 20, 2017, Faith Hoelzel (“petitioner”) filed a Petition for Compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine

Act” or “the Act”). 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleges that she suffered a syncopal

episode upon receiving an influenza vaccine on December 23, 2014, which resulted in “injuries,

including concussion, dental fractures, and permanent facial scarring.” See Petition at 1. On

October 29, 2018, the Secretary of Health and Human Services (“respondent”) filed a Rule 4(c)

Report indicating that this case is appropriate for compensation under the terms of the Act, and

the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation on October 30, 2018. ECF No. 26; ECF No. 27.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that Faith Hoelzel should be awarded $100,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and
               Case 1:17-vv-01987-UNJ Document 34 Filed 02/06/19 Page 4 of 5



suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.       Past Unreimbursable Expenses

          Evidence supplied by petitioner documents Faith Hoelzel’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $1,671.56, as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Faith Hoelzel should be made

through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following1: a lump sum payment of $101,671.56,

representing compensation for pain and suffering ($100,000.00), and past unreimbursable

expenses ($1,671.56), in the form of a check payable to petitioner, Faith Hoelzel.

III.      Summary of Recommended Payments Following Judgment

          Lump sum payable to petitioner, Faith Hoelzel:                              $101,671.56

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2
       Case 1:17-vv-01987-UNJ Document 34 Filed 02/06/19 Page 5 of 5



                                  CATHARINE E. REEVES
                                  Deputy Director
                                  Torts Branch, Civil Division

                                  HEATHER L. PEARLMAN
                                  Assistant Director
                                  Torts Branch, Civil Division

                                  s/ Sarah C. Duncan
                                  Sarah C. Duncan
                                  Trial Attorney
                                  Torts Branch, Civil Division
                                  U.S. Department of Justice
                                  P.O. Box 146
                                  Benjamin Franklin Station
                                  Washington, D.C. 20044-0146
                                  Tel: (202) 514-9729
                                  Fax: (202) 616-4310
DATED: December 17, 2018




                                     3
